Title: From George Washington to William Drew, 20 August 1784
From: Washington, George
To: Drew, William



Sir,
Mount Vernon 20th Augt 1784

My inducements to lease Land were, to encourage emigration & to improve my property by planting industrious settlers on it; who, while they were working the soil would, for their own convenience, add value to the Tenements by buildings &c.—with this view I restrained the sale of my leases without my consent.
Having premised this, I wou’d next ask if you mean to build & reside on the Land, you express a wish to purchase from the

widow Bartlett? If you do, I should be happy in having you for a tenant, but if you intend it only for a quarter, under the management of an overseer, I must withhold my consent, because (tho’ I am far from making any personal application) instead of improvements which wou’d add value to the Farm; I should expect, in such a case, to have it destroyed by incessant working; & rendered of no value by the time the lease might fall in—which would be defeating the principal objects I had in view from the grants of them, & injuring myself. I am Sir &c.

G: Washington

